Citation Nr: 1810337	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether vacatur of a January 10, 2018, decision of the Board of Veterans' Appeals (Board), which denied service connection for obstructive sleep apnea (OSA), is warranted. 

2.  Entitlement to service connection for OSA.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran had active service from August 8, 1995 to October 22, 2007.  The period of service from August 8, 1995 to November 28, 1999 was honorable.  The period of service from November 29, 1999 to October 22, 2007 was dishonorable.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Roanoke, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedurally, the Veteran was denied service connection for OSA in the March 2010 rating decision.  The Veteran submitted a notice of disagreement in April 2010.  In response to an August 2010 statement of the case, the Veteran perfected his appeal in September 2010.

The Board remanded the case in a January 2014 decision for further development.  In February 2016, the Board issued a denial for entitlement to service connection for OSA.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) with the Court.  In September 2016, the Court granting the Joint Motion, vacated the March 2017 Board decision, and remanded the case to the Board for further action consistent with the JMR.  The Board remanded the case in February 2017 for further development.  

On December 21, 2017, the Veteran, through his representative, submitted a buddy statement as additional evidence in support of his contention with regard to his service connection claim.  On January 10, 2018, the Board issued a decision denying service connection for OSA.  For the reasons discussed below, this decision must be vacated, and the claim must be remanded to the Agency of Original Jurisdiction (AOJ) for consideration.

The Board also observes that at the beginning of the appeal, the Veteran was represented by The American Legion.  Thereafter, the Veteran appointed attorney, Daniel Krasnegor, as his representative, in a December 2016 VA Form 21-22a, effectively revoking the prior representation by The American Legion.  Accordingly, the Board recognizes Daniel Krasnegor as the Veteran's current representative in connection with these claims.  See 38 C.F.R. § 14.631 (f)(1) (2017) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACTS

1.  In a January 10, 2018 decision, the Board denied service connection for OSA.

2.  A December 2017 buddy statement was included in the Veteran's claim file in VBMS prior to issuance of the Board's January 10, 2018 decision. 


CONCLUSION OF LAW

The criteria for vacatur of the January 10, 2018, Board decision denying service connection for OSA are met.  38 U.S.C. § 7104 (2012); 38 C.R.F. § 20.904 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when an Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R § 20.904 (2017). 

Review of the Veteran's claims file revealed that a December 2017 buddy statement was included in VBMS when the January 10, 2018, Board decision was issued.  The Board determines that consideration of the Veteran's service connection claim without review of the December 2017 buddy statement was a denial of due process.  Accordingly, the January 10, 2018, Board decision addressing the issue of service connection for OSA is vacated.


ORDER

Vacatur of the January 10, 2018, Board decision denying service connection for OSA is granted. 


REMAND

The Veteran seeks service connection for OSA.  Subsequent to the most recent supplemental statement of the case, issued in June 2017, additional lay evidence was received by VA, including a December 2017 buddy statement.

To date, this additional evidence has not been considered by the AOJ, neither has the Veteran specifically waived AOJ consideration of such evidence.  As such, remand is deemed necessary to ensure full consideration of this additional evidence. See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Review all evidence added to the electronic file since the June 2017 supplemental statement of the case that pertains to the claim of entitlement to service connection for OSA, including the December 2017 buddy statement submitted by the Veteran.  

2.  Then, after undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the issue of entitlement to service connection for OSA to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


